          Case 7:15-cv-09282-PED Document 68 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROSENFELD, ET AL
                                                                     ORDER
                                 Plaintiff,
                                                                 7:15-CV-9282 (PED)
                 - against -

 MULTIVAC, INC.


                                   Defendant,


PAUL E. DAVISON, U.S.M.J.

       The Court having been advised that all claims asserted in the above entitled action

are settled, it is hereby

       ORDERED, that the above entitled action be and hereby is discontinued, without

costs to any party, subject to reopening should the settlement not be concluded within

thirty (30) days of the date hereof.


Dated: June 16, 2020                                    SO ORDERED:
       White Plains, New York



                                                _________________________
                                                PAUL E. DAVISON, U.S.M.J.


  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Jun 16, 2020
